Case 1:17-cv-02041-RJL Document 153-9 Filed 06/21/21 Page 1 of 11




                 Exhibit I
     Case 1:17-cv-02041-RJL Document 153-9 Filed 06/21/21 Page 2 of 11




London




This is to certify that the attached document is, to the best of my knowledge and belief a true,
accurate and complete translation from Russian into English of the attached Declaration of
Sergey Vladimirovich Abyshev.

Yours sincerely,




Kasia Niklas
Senior Project Manager
Thursday, 13 May 2021




  London, UK | New York, NY | Washington DC | Houston, TX | San Francisco, CA | Hong Kong
      Case 1:17-cv-02041-RJL Document 153-9 Filed 06/21/21 Page 3 of 11




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                      )
MIKHAIL FRIDMAN, PETR AVEN,           )
AND GERMAN KHAN,                      )
                                      )
                          Plaintiffs, )
                                      )
                                      )
v.                                    ) Civil Action No. 17-2041-RJL
                                      )
                                      )
BEAN LLC a/k/a FUSION GPS, and        )
GLENN SIMPSON,                        )
                                      )
                        Defendants. )
                                      )


             DECLARATION OF SERGEY VLADIMIROVICH ABYSHEV

I, Sergey Vladimirovich Abyshev, state as follows:

      1.      My name is Sergey Vladimirovich Abyshev, and I am a resident and citizen of

              Russia. I graduated from the Gorky Polytechnic Institute in 1991 and the Nizhny

              Novgorod Law Academy in 2001.

      2.      I currently work for the Mettem Group of Companies. I formerly held a number

              of government positions, including the following:

              a. Deputy Director of the Department of Administrative and Legislative Work in

                 the Ministry of Energy of the Russian Federation from 2011 through 2016;

              b. Deputy Head of the Department for Control of Authorities of the Federal

                 Antimonopoly Service of the Russian Federation from 2009 through 2011;

              c. Chairman of the City Duma of Nizhny Novgorod from 2001 through 2002;

              d. First Deputy Mayor of Nizhny Novgorod from 1998 through 2000; and
Case 1:17-cv-02041-RJL Document 153-9 Filed 06/21/21 Page 4 of 11




     e. Chief of Staff of the Official Representative of the President of the Russian

        Federation in the Nizhny Novgorod Region from 1997 through 1998.

3.   I am aware of the so-called Steele Dossier (“Dossier”), but I have never read it

     save for the Russian translation of Company Intelligence Report 112 (“CIR 112”),

     which raises various allegations about Mikhail Fridman, Petr Aven, German

     Khan, and Alfa.

4.   I do not know and have never met Christopher Steele, the author of the Dossier.

5.   I have known Igor Danchenko, who has been identified as the primary sub-source

     for the Dossier, since 2002. Mr. Danchenko and I communicated regularly from

     2005 through 2020.      Between 2005 and 2016, Mr. Danchenko and I met

     approximately once per year. Mr. Danchenko and I also spoke on the phone or

     via text messages approximately one or two times per year between 2005 and

     2020.

6.   Based on my interactions with and observations of him, Mr. Danchenko had a

     severe drinking problem from the time that I first met him until 2017 or 2018.

7.   I met with Mr. Danchenko once in 2016, the year that, as I understand, the

     Dossier was prepared. On June 15, 2016, Mr. Danchenko, Ivan Vorontsov, and I

     met in Moscow. I recall that Mr. Danchenko appeared very intoxicated and was

     not able to maintain a conversation.     During the meeting, I spoke with Mr.

     Vorontsov about investments and finance. I do not recall any conversation related

     to the contents of the Dossier, including allegations related to CIR 112, Mr.

     Fridman, Mr. Aven, Mr. Khan, or Alfa. This was my last meeting with Mr.

     Danchenko.




                                      2
Case 1:17-cv-02041-RJL Document 153-9 Filed 06/21/21 Page 5 of 11




8.    In July 2020, I learned that Mr. Danchenko had identified me to the U.S. Federal

      Bureau of Investigation as “Sub-Source 1” for the Dossier. I understand that Mr.

      Danchenko claimed that I had provided him with information that was included in

      the Dossier.

9.    The declassified February 9, 2017 FBI memorandum summarizing its interview

      of Mr. Danchenko on January 24–26, 2017 redacts the names of the individuals

      whom Mr. Danchenko identified as his sub-sources. However, the unredacted

      biographical information that Mr. Danchenko provided concerning his “[sub-

      ]source 1” matches my personal biographical details.

10.   I have since also become aware of media reports publicly naming me as “Sub-

      Source 1.”

11.   Contrary to what Mr. Danchenko told U.S. authorities, I was not a “source” of the

      Dossier. I never provided Mr. Danchenko (or anyone else) with any information

      related to the contents of the Dossier, including CIR 112, Mr. Fridman, Mr. Aven,

      Mr. Khan, or Alfa. I believe that Mr. Danchenko referred to me as “Sub-Source

      1” for the Dossier to give credibility to the information that he provided, in light

      of my then-role at the Ministry of Energy of the Russian Federation.

12.   My understanding of Mr. Danchenko’s information-gathering process is that he

      first receives a story from his clients that he then must substantiate in any manner

      possible.

13.   On one occasion, during a phone call in 2016, Mr. Danchenko asked me how

      close Mr. Fridman is to President Putin and whether Mr. Fridman had met with

      President Putin in 2016.     I did not respond to Mr. Danchenko’s questions.




                                       3
       Case 1:17-cv-02041-RJL Document 153-9 Filed 06/21/21 Page 6 of 11




               Instead, I made it clear that the questions were inappropriate and that Mr.

               Danchenko should seek out answers to them himself.

       14.     I infer from my interactions with Mr. Danchenko, from that 2016 telephone

               conversation, and from the content of what was ultimately published in CIR 112,

               that Mr. Danchenko had a working theory regarding the relationship between Alfa

               and its shareholders on the one hand, and President Putin on the other, and that

               Mr. Danchenko was fishing for information that would fit that preconceived

               narrative.

       15.     I believe it is likely that someone ensured that CIR 112 was included in the

               Dossier in an effort to persuade U.S. authorities to sanction Mr. Fridman, Mr.

               Aven, Mr. Khan, and Alfa.

       16.     I am a native Russian speaker. I can speak and understand a little English, but not

               to the level where I would be able to make this declaration in English. I make this

               declaration in Russian.




I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Executed on May 12, 2021             ____________[signature]_______________________
                                           Sergey Vladimirovich Abyshev




                                                4
Case 1:17-cv-02041-RJL Document 153-9 Filed 06/21/21 Page 7 of 11
Case 1:17-cv-02041-RJL Document 153-9 Filed 06/21/21 Page 8 of 11
Case 1:17-cv-02041-RJL Document 153-9 Filed 06/21/21 Page 9 of 11
Case 1:17-cv-02041-RJL Document 153-9 Filed 06/21/21 Page 10 of 11
Case 1:17-cv-02041-RJL Document 153-9 Filed 06/21/21 Page 11 of 11
